Title: To John Adams from Paul Dudley Sargent, 19 December 1797
From: Sargent, Paul Dudley
To: Adams, John



May it please your Excellency
Sullivan Decr: 19 1797

In reading your Speach to the two Houses of Congress I could not but notice the emphatical manner in which you impressed Congress with the necessity of Defending our Commerce; which led me to consider of our present mode of building our Ships on stocks above high water mark. I think we have had a full trial of the inexpediency of that way of building, in the difficulty, risk, and danger in Launching the Ship Constitution—In Europe your Excly and every one that has any knowledge of Navigation knows that their large Ships are built in dry Docks; there is a number of places in this part of the United States where dry Docks could be constructed the tide riseing from seventeen to twenty feet; but there is one in particular that appears intended by nature for that purpose, its at the bottom of one of the best Bays perhaps in the World, it is secured by Nature from all Winds, and from an Enemy by water, and on the Land side are very high hills that by Art may be made defendable, the arm of the Sea runs inland about a mile and from twenty to sixty Rods wide, the Spring tides rise’s at the enterance of the Cove twenty feet, and by a little labour the whole of the Cove could be brought to the same depth of water, the expence of making a dry Dock here would be trifling in comparison to the expence in many of the United States, and no winds or Sea can damage the Dam, the Bay without the Harbour, is very capacious, fifty miles in circumference, a smoth bottom from twelve to eighteen fathom, and Land lock’d in every direction, the enterance, by two Channels more than half a Mile wide, between Islands high and bold, easily defended if necessary by works, the bulky materials for Ship bulding can be transported at as little expence to Frenchmansbay as to Boston, and most of them were transported for the ship built there, the Masts and Spars which are a bulky artical abound in the District of Maine, and may be brought to the spot with little expence compared with that of carrying them to many places. I concive there are many other advantages attending this place not yet perfectly known—
Your Excellency will excuse the freedom of the above observations. I am fully sensible of your candour and that you will receive them as they are ment, you may be ignorant of me tho’ a Client of yours in 1773 and two or three times since have had the Honour of being in your Company. Mr. J. A. Otis, Mr. S. Brick and many of the Members from this Commonwealth are acquainted with me from whome you may know my Character if requisite, if in any way I can be serviceable to my Country I hold myself bound, with every wish and prayer for your Excelys Life health and hapyness /I am /  With the highest Esteem /  and most profound respect /  Your Excellency /  Most Obet Most hble servt

Paul Dudley Sargent